Citation Nr: 1709512	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  14-35 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to an initial compensable rating for residual left knee scar, rated under Diagnostic Code 7802.

6.  Entitlement to a rating in excess of 10 percent for residual left knee scar, rated under Diagnostic Code 7804.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968. 

This matter is before the Board of Veterans' (Board) on appeal from a February 2012 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO granted a separate noncompensable rating under Diagnostic Code 7802 and denied the additional claims for service connection and TDIU.  The RO also assigned a 10 percent rating under Diagnostic Code 7804 for the Veteran's residual left knee scar, effective May 11, 2010.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  See AB. v. Brown, 6 Vet. App. 35, 38 (1993). 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Service connection claims

The Veteran has not been afforded a VA examination in connection with his claims for service connection for any acquired psychiatric disorder or right knee, bilateral hip, or back disabilities.  A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A May 2010 private treatment record reflects that the Veteran has problems with both knees, his back, both hips, depression, and anxiety.  VA treatment records reflect diagnoses including intervertebral disk displacement at L4-L5.  According to the May 2010 private treatment record, the Veteran's private physician, Dr. N. O., contends that his depressed mood and anxiety, as well as right knee, bilateral hip, and back disabilities are related to his in-service injury or his service-connected left knee disability.  Service treatment records reflect that in September 1966, the Veteran incurred a laceration to his left knee when he knelt down and hit it on a nail.  He was subsequently service-connected for a residual left knee scar.  Although Dr. N. O. consistently refers to an in-service right knee injury, it appears this may be a typographical error as the Veteran has not reported and there is no further evidence of a specific right knee injury involving a metal object.  As there is no adequate opinion of record which addresses whether the Veteran has any current claimed acquired psychiatric disorders or right knee, bilateral hip, or back disabilities and whether any of his claimed disabilities are directly or secondarily related to service, the Board finds that a remand is necessary to address direct and secondary service connection.  See McLendon, supra; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Increased rating claims

The Veteran has requested that additional VA treatment records be obtained.  See statements dated in January 2014 and February 2014.  As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran asserts that his service connected residuals of a left knee scar warrant a higher rating.  The Veteran last underwent a VA examination for scars in February 2012.  Considering the more than five year time lapse since the last examination, the Board finds that the medical evidence is not sufficient upon which to decide the increased rating claims and a remand is warranted for a new VA examination to ensure that record contains evidence showing the current severity of the Veteran's service-connected residuals left knee scar.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Lastly, the Board finds that the issue of entitlement to a TDIU also must be remanded as it is inextricably intertwined with the Veteran's claim for service connection and increased ratings.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, a decision on the TDIU issue is deferred pending completion of the actions requested below. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records dated from November 2011 to the present.

2.  Then, schedule the Veteran for a VA psychiatric examination to address the etiology of the claimed acquired psychiatric disorder.  The entire record, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the electronic claims file (and note such a review), identify any current acquired psychiatric disorders, and offer an opinion as to the following questions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder was incurred in service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that current acquired psychiatric disorder was caused or aggravated (i.e., permanently worsened beyond the natural progress) by his service-connected residual left knee scar. 

If aggravation is found, the examiner should address the baseline manifestations of the Veteran's current acquired psychiatric disorder found prior to aggravation; and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected residual left knee scar. 

The examiner is asked to provide a rationale for any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disabilities.

3.  Then, schedule the Veteran for an appropriate VA examination(s) to address the etiology of the claimed right knee, bilateral hip, and back disabilities.  The entire record, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the electronic claims file (and note such a review), identify any current right knee, bilateral hip, and back disabilities, and offer an opinion as to the following questions:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current claimed right knee, bilateral hip, and/or back disability was incurred in or caused by service.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current right knee, bilateral hip, and/or back disability was caused or aggravated (i.e., permanently worsened beyond the natural progress) by his service-connected residual left knee scar. 

If aggravation is found, the examiner should address the baseline manifestations of the Veteran's right knee, bilateral hip, and/or back disability found prior to aggravation; and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected residual left knee scar. 

The examiner is asked to provide a rationale for any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disabilities.

4.  Then, schedule the Veteran for a VA skin examination to determine the nature and severity of his service-connected residual left knee scar.  The Veteran's entire record should be made available for review by the examiner in conjunction with the examination and this fact should be noted in the accompanying medical report.

All appropriate testing should be conducted, and all clinical manifestations of the service-connected residual left knee scar should be reported in detail.  Measurements and unretouched color photographs should be obtained.

Specifically, the VA examiner is asked to identify all scars associated with the in-service left knee laceration.  The examiner must discuss all findings in terms of the rating codes, particularly Diagnostic Codes 7801, 7802, and 7804.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

In addition, all disabling effects of the scar (including any orthopedic and neurological effects) should be addressed in the examination report.  

The examiner is advised that the prior February 2012 examinations of record focused on the symptoms associated with the scar itself, noting that the Veteran described a "dull type sometimes burning sensation;" however, it was indicated that the scar did not result in limitation of function without further discussion of the Veteran's reported painful limited motion.  Any orthopedic and neurological effects, if present and attributable to the service-connected residual left knee scar, should be separately rated pursuant to the orthopedic and/or neurologic codes in the rating schedule. 

4.  Ensure that the information provided in the examination reports satisfies the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

